Citation Nr: 0940651	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for radiation exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for left shoulder pain.

6.  Entitlement to service connection for hand pain.

7.  Entitlement to service connection for wrist pain.

8.  Entitlement to service connection for low back pain.

9.  Entitlement to service connection for ankle pain.  

10.  Entitlement to service connection for stress fractures 
of the legs.

11.  Entitlement to an initial disability rating in excess of 
30 percent for asthma.

12.  Entitlement to an initial disability rating in excess of 
10 percent for a scar status post fracture of the right 
zygomatic arch.

13.  Entitlement to an initial disability rating in excess of 
10 percent for hypertensive cardiovascular disease.

14.  Entitlement to an initial compensable disability rating 
for status post fundoplication.

15.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral syndrome of the right knee.  

16.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral syndrome of the left knee.

17.  Entitlement to an initial compensable disability rating 
for bilateral bunions of the first metatarsal.

18.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
September 1981 and from June 1989 to December 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In an April 2003 rating decision, the RO granted service 
connection for asthma with an evaluation of 30 percent, 
tinnitus with an evaluation of 10 percent, scar status post 
fracture of the right zygomatic arch with an evaluation of 10 
percent, hypertensive cardiovascular disease with an 
evaluation of 10 percent, status post fundoplication with an 
evaluation of 0 percent, patellofemoral syndrome of the right 
knee with an evaluation of 0 percent, patellofemoral syndrome 
of the left knee with an evaluation of 0 percent, and 
bilateral bunions of the first metatarsal with an evaluation 
of 0 percent, all effective January 1, 2001.  The RO also 
denied service connection for radiation exposure, hearing 
loss, obstructive sleep apnea, arthritis, left shoulder pain, 
hand pain, wrist pain, low back pain, bursitis of the hips, 
stress fractures of the legs, and ankle pain.  

With respect to the Veteran's bilateral patellofemoral 
syndrome, in an April 2004 rating decision, the RO increased 
the evaluations to 10 percent each, effective the date of 
service connection.  The Veteran has not indicated that he is 
satisfied with these ratings.  Thus, the claims are still 
before the Board, and the issues are as stated on the title 
page.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In an April 2005 rating decision, the RO denied increased 
disability ratings for each of the Veteran's service-
connected disabilities and denied a total disability rating 
based on individual unemployability (TDIU).  

In an August 2006 decision, the Board denied an increased 
rating for tinnitus and remanded the remaining claims to the 
RO for further development.

In a January 2009 rating decision, the RO granted service 
connection for bursitis of the hips.  Thus, that issue is no 
longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a disability due to radiation 
exposure.

2.  The Veteran does not have hearing loss to an extent 
recognized as a disability for VA purposes.

3.  The probative medical evidence establishes that 
obstructive sleep apnea did not originate in service, and it 
is not related to any incident of service.

4.  The Veteran does not have rheumatoid arthritis or a 
disability of the legs, left shoulder, hands, wrists, low 
back, or ankles.

5.  Since the January 1, 2001 effective date of service 
connection, the Veteran's asthma has not been manifested by 
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

6.  Since the January 1, 2001 effective date of service 
connection, the Veteran's scar status post fracture of the 
right zygomatic arch has not been manifested by a severe 
disfiguring scar of the head, face, or neck, or by a marked 
and unsightly deformity of the eyelids, lips, or auricles; or 
by disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

7.  Since the January 1, 2001 effective date of service 
connection, the Veteran's hypertensive cardiovascular disease 
has not been manifested by a workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

8.  Since the January 1, 2001 effective date of service 
connection, the Veteran's status post fundoplication has not 
been manifested by a postoperative ventral hernia or a 
moderate stricture of the esophagus.

9.  Since the January 1, 2001 effective date of service 
connection, the Veteran's patellofemoral syndrome of the 
right knee has been manifested by flexion limited to 115 
degrees, no limitation of extension, and x-ray evidence of 
arthritis but no instability of the knee.

10.  Since the January 1, 2001 effective date of service 
connection, the Veteran's patellofemoral syndrome of the left 
knee has been manifested by flexion limited to 115 degrees, 
no limitation of extension, and no instability of the knee.

11.  Since the January 1, 2001 effective date of service 
connection, the Veteran's bilateral bunions of the first 
metatarsal have not been manifested by anterior 
metatarsalgia, unilateral severe hallux valgus equivalent to 
amputation of the great toe or hallux valgus that has been 
operated on with resection of the metatarsal head, severe 
hallux rigidus, or moderate foot injuries.  

12.  The Veteran is service-connected for asthma (rated as 30 
percent), bursitis of the hips (rated as 10 percent), 
patellofemoral syndrome of the right knee (rated as 10 
percent), patellofemoral syndrome of the left knee (rated as 
10 percent), tinnitus (rated as 10 percent), hypertensive 
cardiovascular disease (rated as 10 percent), scar status 
post fracture of the right zygomatic arch (rated as 10 
percent), bilateral bunions of the first metatarsal (rated as 
0 percent) and status post fundoplication (rated as 0 
percent), for a combined rating of 60 percent.  

13.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiation 
exposure are not met.  38 C.F.R. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 
(2009).

2.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

3.  The criteria for service connection for obstructive sleep 
apnea are not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for arthritis, left 
shoulder pain, hand pain, wrist pain, low back pain, ankle 
pain, and stress fractures of the legs are not met.  38 
C.F.R. §§ 1101, 1110, 1112, 1113,  1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

5.  The criteria for an initial disability rating in excess 
of 30 percent for asthma are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2009).

6.  The criteria for an initial disability rating in excess 
of 10 percent for a scar status post fracture of the right 
zygomatic arch are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (in 
effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7804 (in effect since August 30, 
2002).

7.  The criteria for an initial disability rating in excess 
of 10 percent for hypertensive cardiovascular disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7007 (2009).

8.  The criteria for an initial compensable disability rating 
for status post fundoplication are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.114, 
Diagnostic Codes 7203, 7339 (2009).

9.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral syndrome of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2009).

10.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral syndrome of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2009).

11.  The criteria for an initial compensable disability 
rating for bilateral bunions of the first metatarsal are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5279, 5280, 5281, 5284 (2009).

12.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the April 2003 rating decision, he was provided notice of the 
VCAA in October 2002.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the then 
claims for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  

Moreover, it is well to observe that service connection for a 
number of disabilities has been established and an initial 
rating for each of these conditions has been assigned.  Thus, 
in those cases, the Veteran has been awarded the benefit 
sought, and such claims have been substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. at 490-91.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to the matters 
involving the initial disability ratings, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the Veteran service connection for these 
disabilities and assigning an initial disability rating, he 
filed a notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a statement of the case that addressed the initial 
ratings assigned for each disability, included notice of the 
criteria for a higher rating for each condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As regards the claim for a TDIU, the Veteran was provided 
notice of the VCAA in September 2004, prior to the initial 
adjudication of the claim in the April 2005 rating decision.  
The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in August 2006 pertaining to the downstream effective date 
element of his claim, with subsequent readjudication in a 
March 2009 supplemental statement of the case.  See Dingess, 
19 Vet. App. 473.  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993).  See also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Radiation Exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  These diseases are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists.  Colon cancer is among these 
diseases.  See 38 C.F.R. § 3.309(d)(2)(i-xxi).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) (2009) or established by competent 
scientific or medical evidence to be radiogenic disease), if 
the VA Undersecretary for Benefits determines that a 
relationship in fact exists between the disease and the 
Veteran's exposure in service.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold: that the claimant has, in fact, been shown 
to have been exposed to ionizing radiation.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  

"Radiation-risk activity" is defined to mean: onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war in Japan that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of veterans 
who were in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946; certain 
service on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; in certain circumstances, service before January 
1, 1974, on Amchitka Island, Alaska; or, certain 
circumstances, service in a capacity which, if performed as 
an employee of the Department of Energy, would qualify the 
individual for inclusion as a member of the Special Exposure 
Cohort under section 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000 (42 38 
U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii).  

The Veteran contends that he has a disability due to 
radiation exposure during service.  He asserts that he 
received an award for being exposed to radiation while 
working on Enewetak Atoll, the site of nuclear bomb testing.  
However, he has not identified a specific disability due so 
such exposure.

In a July 2003 letter, the RO advised the Veteran that 
radiation exposure in and of itself is not a disability and 
asked him to identify the disease or disability due to 
radiation exposure.  The RO again asked the Veteran to 
identify the specific disability caused by radiation exposure 
in an August 2006 letter.  To date, the Veteran had not 
responded.

After review, the Board finds that the Veteran does not have 
a disability due to claimed in-service radiation exposure.  
In this regard, the record fails to show that he has a 
disability recognized by VA as due to radiation exposure and, 
as noted above, he has not otherwise identified a disability 
due to such exposure.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability, there can 
be no valid claim.  Thus, as there is no medically diagnosed 
disability due to radiation exposure that can be related to 
service, the Veteran's claim for service connection for 
radiation exposure is denied.

Hearing Loss

Specific to claims for service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

After review, the Board finds that the Veteran does not have 
hearing loss disability in either ear.

The Veteran's service treatment records reflect no complaint, 
finding, or diagnosis of hearing loss in either ear.  During 
his November 2000 retirement examination, audiometric testing 
revealed that the hearing threshold levels in decibels in the 
right ear were 10, 5, 10, 5 and 25 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively; and 10, 10, 10, 10 and 20 at 
500, 1000, 2000, 3000 and 4000 Hertz respectively in the left 
ear.  

An April 2002 VA audio examination report reflects complaints 
of an inability to hear when there is any background noise.  
Audiometric testing revealed that the hearing threshold 
levels in decibels in the right ear were 10, 10, 10, 10 and 
30 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  
Pure tone average was 15 in the right ear.  Maryland CNC 
speech recognition score was 98 percent in the right ear.  
The hearing threshold levels in decibels in the left ear were 
10, 5, 5, 10 and 15 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone average was 9 in the left ear.  
Maryland CNC speech recognition score was 96 percent in the 
left ear.  The diagnosis was hearing within normal limits 
bilaterally except at 4000 Hertz in the right ear.  The 
examiner opined that the weapon noise the Veteran experienced 
in service is a contributor to the current hearing loss in 
the right ear.

A March 2005 VA audio examination report reflects that there 
has been no change in hearing since the April 2002 
examination.  Audiometric testing revealed that the hearing 
threshold levels in decibels in the right ear were 10, 10, 5, 
10 and 30 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone average was 14 in the right ear.  
Maryland CNC speech recognition score was 96 percent in the 
right ear.  The hearing threshold levels in decibels in the 
left ear were 10, 10, 15, 10 and 15 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  Pure tone average was 13 in the 
left ear.  Maryland CNC speech recognition score was 98 
percent in the left ear.  The diagnoses were right ear 
hearing within normal limits except for mild sensorineural 
hearing loss at 4000 Hertz and left ear hearing within normal 
limits.  The examiner opined that hearing impairment in the 
right ear is due to service.

Given the above, the record does not establish current 
hearing loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  As stated above, in the absence of proof of present 
disability, there can be no valid claim.  Thus, as there is 
no evidence of hearing loss disability that can be related to 
service, the Veteran's claim for service connection for 
hearing loss is denied.

The Board notes that the record contains opinions relating 
the Veteran's hearing loss at 4000 Hertz to service.  
However, as stated above, the Veteran does not have hearing 
loss disability in the right ear as defined by VA regulation.  
Thus, the favorable opinions do not provide for a grant of 
service connection.

The Board also points out that, although the Veteran may be 
competent to report symptoms of diminished hearing (see Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)), he is not competent to self 
diagnose hearing loss to an extent recognized as a disability 
for VA purposes.  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, they are not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  Thus, lay assertions in this 
regard have no probative value.  

Obstructive Sleep Apnea

After review, the Board finds that the Veteran's obstructive 
sleep apnea did not originate in service and is not related 
to any incident of service.

His service treatment records do not reflect any complaint, 
finding, or diagnosis of obstructive sleep apnea.  The Board 
notes that a November 2000 report of medical history 
completed during his retirement examination reflects mild 
"OSA" as per pulmonologist via spirometry in December 2000.  
The Board observes that OSA is commonly used as an 
abbreviation for obstructive sleep apnea; however, the Board 
finds that the examiner either wrote OSA in error or to mean 
something else.  The December 2000 report of spirometry 
referred to by the examiner only reflects a diagnosis of mild 
obstruction that was improved after bronchodilator.  A 
subsequent pulmonology report reflects that the Veteran has 
exertional and nocturnal asthma symptoms, that spirometry 
showed mild obstruction and improvement with bronchodilator, 
and that the Veteran has mild persistent asthma.  A follow-up 
report later that month continues to reflect a diagnosis of 
mild persistent asthma.  In light of the above, the 
examiner's in-service report that the Veteran has mild OSA as 
per pulmonologist via spirometry in December 2000 has no 
probative value.  See Hayes, 5 Vet. App. at 69-70; Guerrieri, 
4 Vet. App. at 470-71.  Given the above, the Board finds that 
the weight of the probative medical evidence establishes that 
the Veteran's obstructive sleep apnea did not have its onset 
in service.  

The record shows that the Veteran was diagnosed with 
obstructive sleep apnea in December 2001, one year after 
separation from service.  In addition, he did not include 
obstructive sleep apnea when he filed his original claims in 
February 2001, and he stated that he developed the disorder 
after separation from service during an April 2002 VA joints 
examination.  Moreover, he has not submitted any medical 
evidence of a link between the disorder and service.




Arthritis, Pain, and Stress Fractures

For ease of analysis, the Board will now address together the 
Veteran's claims for arthritis, stress fractures of the legs, 
and pain in the left shoulder, hand, wrist, low back, and 
ankle.

After review, the Board finds that the Veteran does not have 
rheumatoid arthritis or a disability of the legs, left 
shoulder, hand, wrist, low back, and ankle.  

Initially, as service connection is already in effect for the 
hips, knees, and first metatarsals, the Board will not 
consider those disabilities in this analysis.

The Veteran's service treatment records reflect complaints of 
various joint pains but no findings of actual disability and 
no x-ray evidence of arthritis.  His November 2000 retirement 
examination report reflects a normal clinical evaluation of 
the upper and lower extremities, feet, and spine.  

An April 2002 VA joints examination report reflects 
complaints of pain in the hands, wrists, ankles, and 
shoulder.  The examiner opined that it is not systemic 
arthritis.  Examination revealed full hand function with a 
sore spot over the carpal tunnel in the right wrist, no 
deformity of the left ankle but some tenderness below the 
lateral malleolus, and full range of motion of the left 
shoulder with tenderness over the point of the left shoulder.  
The examiner provided diagnoses of history of left ankle 
sprain, no findings for the right ankle, painful left 
shoulder with no findings, and muscular problem of the right 
wrist but not carpal tunnel syndrome.

An April 2002 VA spine examination report reflects a history 
of injuring the back during a parachute accident.  
Examination revealed minimal scoliosis but no symptoms with 
motion.  The diagnosis was history of a painful lumbar spine 
with no findings.

A May 2003 VA treatment note reflects complaints of joint 
pains all over and a diagnosis of joint pain with a comment 
that the Veteran may have osteoarthritis.

An August 2003 private medical record reflects a rheumatoid 
factor of 4.3 and an ANA (antinuclear antibody) titer of .76.  
Based on reference ranges provided in the laboratory test 
results from January 2004, discussed below, the Board 
observes that both rheumatoid factor and ANA titer were 
negative.

A January 2004 private medical record reflects complaints of 
discomfort in the hands, left shoulder, and wrist, generally 
worse in the morning with about one-half to one hour of 
stiffness.  The Veteran also reported seeing swelling in the 
hands.  Examination revealed that the back was unremarkable, 
the hands exhibited no active synovitis or effusion, and the 
wrists, shoulders, and ankles were normal with no synovitis 
or effusion.  The diagnosis was of polyarthralgia.  The 
physician noted that a very detailed rheumatological review 
was completely unremarkable and added that laboratory 
assessments undertaken thus far have yielded a negative ANA 
and negative rheumatoid factor.  Given the Veteran's 
subjective report of swelling, the physician ordered x-rays 
of the hands.  To further exclude any underlying systemic 
articular process, the physician also ordered detailed 
serologies.   

Subsequent x-rays of the hands revealed no evidence of 
fracture or dislocation and no other significant 
abnormalities.  Laboratory results revealed an ANA value of 
.79 and a rheumatoid factor of 4.1.  Given the reference 
ranges of < 12.5 for rheumatoid factor and < 1.0 for ANA 
provided in the laboratory results, the Board observes that 
they were both negative.

VA treatment notes dated through August 2008 fail to reflect 
continuing complaints of joint pain, provide a diagnosis of 
rheumatoid arthritis, or reflect x-ray evidence of 
degenerative arthritis of any of the claimed joints.

Although there is a diagnosis of joint pain and 
polyarthralgia, the results of examinations showed no 
abnormality, laboratory tests were negative for rheumatoid 
arthritis, and x-rays were reported as negative.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted).  As 
stated above, in the absence of proof of present disability, 
there can be no valid claim.  See Degmetich, 104 F.3d at 
1332; Gilpin, 155 F.3d 1353.  Thus, as there is no evidence 
of rheumatoid arthritis or of a disability of the legs, left 
shoulder, hand, wrist, low back, and ankle that can be 
related to service, the Veteran's claims for service 
connection are denied.

In addition, specific to the claimed stress fractures of the 
legs, the service treatment records do not reflect any 
complaint, finding, or diagnosis of any fractures, and the 
November 2000 retirement examination report reflects a normal 
clinical evaluation of the lower extremities.  The only 
relevant notation contained in several reports of medical 
history is that of a left femur fracture at age three.  Thus, 
stress fractures of the legs did not originate in service.  
Further, an April 2002 VA bones examination report reflects a 
history of fracturing both legs at boot-top level during 
service while running but no current symptoms or deformity.  
Thus, as noted above, the Veteran does not even have any 
residuals of his claimed stress fractures of the legs.  

All Disabilities

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the 
claims turn on the medical matters of diagnosis and nexus - 
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

Asthma

The Veteran's asthma has been assigned a 30 percent rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).  

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent 
predicted, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication 
warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 
40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, 
or at least monthly visits to a physician for required care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
warrants a 60 percent rating.  Bronchial asthma with FEV-1 
that is less than 40 percent predicted, or FEV-1/FVC less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications warrants a maximum 100 percent 
rating.  38 C.F.R. § 4.97.

Ratings for coexisting respiratory conditions such as 
bronchial asthma will not be combined with each other; 
instead, a single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96.

After review, the Board finds that the Veteran's asthma does 
not warrant an initial disability rating in excess of 30 
percent.

An April 2002 VA respiratory examination report reflects the 
Veteran's complaints of coughing at night and wheezing upon 
exercise, happening a couple of times a week.  He stated that 
he has not been incapacitated or put to bed but has seen a 
physician some times when he has had much wheezing.  
Examination revealed the chest to be clear with no rhonchi or 
crackles.  The diagnosis was of a history of asthma with no 
current findings.

There is a July 2004 VA report of pulmonary function tests; 
however, only pre-bronchodilator results are provided.  In 
this regard, the Board observes that post-bronchodilator 
results are to be used in applying the evaluation criteria in 
the rating schedule unless the pre-bronchodilator results are 
normal or better than the post-bronchodilator results.  38 
C.F.R. § 4.97(d)(4)-(5) (2009).  In this case, as the pre-
bronchodilator results are not normal and there is no 
indication that they are better than the post-bronchodilator 
results, the results are inadequate for rating purposes.

An August 2004 private medical record contains the partial 
results of pulmonary function tests.  As it is unclear 
whether these results are pre- or post-bronchodilator, these 
results are also inadequate for rating purposes.  38 C.F.R. 
§ 4.97(d)(4)-(5).  

A March 2005 VA respiratory examination report reflects 
complaints of a little cough in the morning, slight dyspnea 
with walking and climbing stairs, and increased respiration 
and wheezing upon exposure to allergens.  He reported using a 
nebulizer twice a day or as needed if exposed to allergens, 
and that he had been to the emergency room twice in the past, 
once in 2003 and once in 2004, but that they have never 
nebulized him.  Examination revealed the chest to be clear 
with no rhonchi or crackles.  The diagnosis was of a history 
of asthma to specific allergens, and the examiner ordered 
pulmonary function tests.

A subsequent March 2005 report of pulmonary function tests 
revealed normal spirometry.  Diffusing capacity was normal 
adjusted for lung volume, there was minimal obstructive lung 
defect, there was a mild decrease in diffusing capacity, and 
there was an insignificant response to bronchodilator.

Given the above, the Board finds that, since the effective 
date of service connection, the Veteran's asthma has not been 
manifested by FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids to warrant a higher 60 percent 
rating.  The Board notes that the March 2005 report of 
pulmonary function tests does not provide the FEV-1 or FVC 
values; however, the Board observes that the tests were 
interpreted as showing normal spirometry and, therefore, do 
not indicate a severe disability reflective of a high 60 
percent rating.  The Board also notes that pulmonary function 
tests are not required to evaluate bronchial asthma.  38 
C.F.R. § 4.96.  Further, the Veteran has reported visiting a 
physician for an exacerbation once a year, and he has never 
been on any systemic corticosteroids.

Scar Status Post Fracture of the Right Zygomatic Arch

The Veteran's scar status post fracture of the right 
zygomatic arch has been assigned a 10 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2009).

During the course of this appeal, the rating criteria for the 
skin were revised and became effective on August 30, 2002.  
See 67 Fed. Reg. 49590-99 (July 31, 2002) (codified at 38 
C.F.R. § 4.118).  The revised criteria are only applicable to 
the period of time since their effective date.  VAOPGCPREC 3-
2000.  See also VAOPGCPREC 7-2003.  The rating criteria were 
again revised effective October 23, 2008.  See 73 Fed. Reg. 
54708-12 (July 31, 2002) (codified at 38 C.F.R. § 4.118).  
However, as this amendment applies to claims for benefits 
received by VA on or after October 23, 2008, the amendment is 
not applicable in this case.

Under the rating criteria in effect prior to August 30, 2002, 
Diagnostic Code 7804 provided for a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.

Under the rating criteria in effect since August 30, 2002, 
Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are painful on examination.  

As indicated above, the Veteran has been assigned the maximum 
10 percent rating for his disability under either version of 
Diagnostic Code 7804.  Thus, the Board will consider 
alternative Diagnostic Codes to determine whether the 
Veteran's scar warrants a higher rating.  In this regard, 
given that the Veteran's scar is located above his right 
zygomatic arch or cheek bone, the Board finds that the 
Veteran's disability is appropriately evaluated under 
Diagnostic Code 7800 for scars of the head, face, or neck.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Under Diagnostic Code 7800 in effect prior to August 30, 
2002, a 30 percent rating was assigned for severe disfiguring 
scars of the head, face, or neck, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles; and a 50 percent rating was assigned for 
disfiguring scars of the head, face, or neck that were 
complete or productive of exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  

A Note to Diagnostic Code 7800 states that when in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent rating to 50 percent, and the 10 percent rating to 30 
percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for Central Office rating, with several unretouched 
photographs.

Under Diagnostic Code 7800 in effect since August 30, 2002, 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement 
warrants a 30 percent rating; with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement warrants a 50 
percent rating; and with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement warrants an 
80 percent rating.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3), the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  

After review, the Board finds that the Veteran's scar does 
not warrant an initial disability rating in excess of 10 
percent under either version of Diagnostic Code 7800.

An April 2002 VA general examination report reflects a 
history of being elbowed in the face, resulting in the 
fracture of the right zygomatic arch, necessitating surgery.  
The Veteran stated that the scar runs from above the 
zygomatic process up to the top of his head.  He complained 
of pain on palpation at the end of the scar and noted that he 
feels that his face is deformed on the right side compared to 
the left.  The examiner noted that the scar is well in the 
hair and cannot be seen.  Examination revealed a scar in the 
hairline that was tender above the zygomatic arch more at the 
end of the scar, which is in the hairline.  The scar extended 
to the vertex of the skull.  The scar was a very thin, fine 
scar with no keloid.  

A March 2005 VA scars examination report reflects a history 
of a fracture of the zygomatic arch that was reduced 
surgically, with the wound healing right up.  There was some 
deformity in the zygomatic arch with a little bit of an 
indentation on the right compared to the left.  The Veteran 
claimed some tenderness in the scar.  Upon repeated 
examination, the examiner stated that he could not see the 
scar.

Given the above, the Board finds that, since the effective 
date of service connection, the Veteran's scar status post 
fracture of the right zygomatic arch has not been manifested 
by severe disfiguring scars of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles (rating criteria in effect 
prior to August 30, 2002); or by disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (rating criteria in effect 
since August 30, 2002).  Thus, a higher rating is not 
warranted under either version of Diagnostic Code 7800.

Hypertensive Cardiovascular Disease

The Veteran's hypertensive cardiovascular disease has been 
assigned a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2009).  

Under Diagnostic Code 7007, hypertensive heart disease with a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication required warrants a 10 percent 
rating.  A workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray warrants a 30 
percent rating.  More than one episode of acute congestive 
heart failure in the past year; or workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent rating.  Chronic congestive heart 
failure; or workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
warrants a 100 percent rating.

After review, the Board finds that the Veteran's hypertensive 
cardiovascular disease does not warrant an initial disability 
rating in excess of 10 percent.

An April 2002 VA hypertension examination report reflects 
complaints of occasional headache, flushed face, and red ears 
that the examiner attributed to the Veteran's hypertension 
medication.  Examination revealed the heart to be of regular 
rate without murmur or S3.  The diagnosis was of hypertensive 
cardiovascular disease, controlled on medication.

A March 2005 VA heart examination report reflects the 
Veteran's complaints of getting red-faced and feeling bad if 
he is not on his hypertension medication.  He denied angina, 
dyspnea, vertigo, syncope, and cerebrovascular accident, and 
stated that he can walk pretty much as he wishes.  He had an 
EKG earlier that month with a normal sinus rhythm and a 
question of posterior infarct.  On questioning, he stated 
that he has had heart pain two times in the past, having 
cardiac catheterization both times with both being normal.  

An October 2008 VA heart examination report reflects 
complaints of chest pain about three to four times per year 
that lasts a couple of hours and is associated with shortness 
of breath.  The Veteran denied radiation of the pain as well 
as any associated nausea and vomiting.  He stated that he has 
gone into the emergency room for workups and EKGs have been 
negative.  Examination revealed the heart having regular rate 
and rhythm, normal S1 and S2, and no murmurs.  A stress test 
ordered for the examination showed that the Veteran had no 
significant symptoms or arrhythmias, no significant ECG 
changes, and no complications.  The test was reported as 
negative by ECG criteria, and the Veteran exercised to 10.4 
METs.

Given the above, the Board finds that, since the effective 
date of service connection, the Veteran's hypertensive 
cardiovascular disease has not been manifested by a workload 
of greater than 5 METs but not greater than 7 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Thus, a higher 
rating is not warranted under Diagnostic Code 7007.

As noted in the Board remand, the March 2005 VA examiner 
opined that the Veteran could do 4 to 5 METs.  However, there 
is no basis for that opinion and no stress test was conducted 
at that time.  Thus, especially in light of the recent stress 
test findings, that opinion is of no probative value.  

Status Post Fundoplication

The Veteran's status post fundoplication has been assigned a 
0 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 
7399-7339 (2009), and is thus rated by analogy under 
Diagnostic Code 7339 for postoperative ventral hernia.  See 
38 C.F.R. §§ 4.20, 4.27 (2009).

Under Diagnostic Code 7339, a postoperative ventral hernia 
with healed wounds, no disability, and a belt not indicated 
warrants a 0 percent rating.  A small postoperative ventral 
hernia not well supported by a belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of the abdominal wall and indication for a 
supporting belt warrants a 20 percent rating.  A large 
postoperative ventral hernia not well supported by a belt 
under ordinary conditions warrants a 40 percent rating.  A 
massive postoperative ventral hernia with persistent, severe 
diastasis of the rectimuscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable warrants a 100 
percent rating.

After review, the Board finds that the Veteran's status post 
fundoplication does not warrant an initial compensable 
disability rating.

An April 2002 VA esophagus and hiatal hernia examination 
report reflects a history of a ruptured diaphragm with 
fundoplication.  The Veteran complained of problems 
swallowing food, catching or hanging if he does not chew 
well.  He stated that he eats slowly and drinks a lot of 
fluid with it.  He has had no hematemesis, reflux, 
regurgitation, vomiting, or nausea.  Examination revealed no 
palpable liver, spleen, kidneys, or mass.  There was no 
tenderness.  There was a scar about an inch wide that was 
normal with no keloid.  There was no hernia.  

A March 2005 VA scars examination report reflects a history 
of fundoplication with a scar in the midline of the abdomen.  
The Veteran denied any symptoms associated with the scar.  
Examination revealed an abdominal scar measuring 5 1/2 inches 
long and 3 1/2 inches wide that appeared normal and clear 
with no keloid, breakdown, or deformity.  The scar was 
nontender.

A March 2005 VA esophagus and hiatal hernia examination 
report reflects that the Veteran must chew his food well in 
order to swallow it and uses a liquid to wash it down.  He 
indicated being able to eat all kinds of food.  He denied 
taking any medication for the condition.  He stated that he 
has not had any obstruction of the esophagus but he will get 
hiccups if things do not all go down.  He has had no pain or 
dysphagia, and hiccups will occur if he eats bread, and the 
bread will sometimes hesitate.  There has been no 
hematemesis, reflux, GERD, nausea, or vomiting.  The 
abdominal scar was nontender and measured 5 1/2 inches long 
and 3/4 inch wide.  The scar was normal with no deformity.

Given the above, the Board finds that, since the effective 
date of service connection, the Veteran's status post 
fundoplication has not been manifested by a postoperative 
ventral hernia.  Thus, a higher rating is not warranted under 
Diagnostic Code 7339.  

The Board has considered alternative Diagnostic Codes to 
determine whether the Veteran's status post fundoplication 
warrants a higher rating.  However, the Board finds that a 
higher rating is not warranted under any other Diagnostic 
Code.  The Board notes that a stricture of the esophagus is 
evaluated under Diagnostic Code 7203.  Under this code, a 
moderate stricture warrants a 30 percent rating; a severe 
stricture permitting liquids only warrants a 50 percent 
rating; and a stricture permitting the passage of liquids 
only with marked impairment of general health warrants an 80 
percent rating.  38 C.F.R. § 4.114.  Initially, the Board 
notes that the Veteran does not have an actual stricture of 
the esophagus.  Further, his disability only requires him to 
chew his food well and swallow food with liquids.  Lastly, he 
indicated that he can eat all kinds of food.  Given the 
above, the Board finds that his status post fundoplication is 
comparable to a mild stricture of the esophagus; therefore, 
his disability has not been manifested by a moderate 
stricture of the esophagus to warrant a compensable rating 
under Diagnostic Code 7203.  

Patellofemoral Syndrome

The Veteran's patellofemoral syndrome of the knees has been 
assigned a 10 percent rating for each knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: zero percent for 
flexion limited to 60 degrees, 10 percent for flexion limited 
to 45 degrees, 20 percent for flexion limited to 30 degrees, 
and 30 percent for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

After review, the Board finds that the Veteran's bilateral 
patellofemoral syndrome does not warrant an initial rating in 
excess of 10 percent for either knee.

An April 2002 VA joints examination report reflects an in-
service history of a right knee injury during exercises and a 
left knee injury during parachute jumping.  The right knee 
demonstrated 0 to 118 degrees of range of motion.  There was 
no pain and the ligaments were strong with negative anterior 
drawer, lateral pivot shift, and McMurray tests.  The left 
knee demonstrated 0 to 122 degrees of range of motion.  There 
was some soreness and crepitation but anterior drawer, 
lateral pivot shift, and McMurray tests were negative.  

A July 2003 VA joints examination report reflects complaints 
of pain, weakness, swelling, and lack of endurance in both 
knees as well as a history of the right knee giving way three 
years ago.  The right knee demonstrated 0 to 135 degrees of 
range of motion without pain.  There was minimal crepitation 
but no joint line tenderness and the ligaments were strong 
with negative anterior drawer, lateral pivot shift, and 
McMurray tests.  The left knee demonstrated 0 to 133 degrees 
of range of motion.  There was minimal crepitation and 
soreness beneath the patella but no joint line tenderness and 
the ligaments were strong with negative anterior drawer, 
lateral pivot shift, and McMurray tests.  

A March 2005 VA joints examination report reflects complaints 
of pain, weakness, swelling, and lack of endurance in both 
knees.  Both knees demonstrated 0 to 115 degrees of range of 
motion.  There was no crepitation or joint line tenderness 
and the ligaments were strong with negative anterior drawer, 
lateral pivot shift, and McMurray tests, bilaterally.  

An October 2008 VA joints examination report reflects 
complaints of chronic pain, swelling, and occasional locking 
in both knees as well as flare-ups several times per week 
lasting from several hours to three days.  The Veteran walked 
with a slight limp.  Both knees demonstrated 0 to 120 degrees 
of range of motion with pain on flexion from 110 to 120 
degrees and pain on extension from 10 to 0 degrees.  There 
was no change in pain pattern or range of motion testing upon 
repetition.  There was minimal swelling and tenderness of 
both knees.  The ligaments were stable with a negative 
McMurray test.  X-rays of the right knee showed patellar 
spurring at the suprapatellar tendon insertion but x-rays of 
the left knee were normal.

Given the above, the Board finds that, since the effective 
date of service connection, the Veteran's patellofemoral 
syndrome of the right knee has been manifested by flexion 
limited to 115 degrees, no limitation of extension, and x-ray 
evidence of arthritis but no instability of the knee; and the 
Veteran's patellofemoral syndrome of the left knee has been 
manifested by flexion limited to 115 degrees, no limitation 
of extension, an no instability of the knee.  With no 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees, a higher rating is not warranted for 
either knee under Diagnostic Code 5260 or 5261.  Further, as 
limitation of flexion of each knee warrants a noncompensable 
rating, there is no basis for assignment of separate ratings 
for limited flexion and extension.  See VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990.  Finally, although recent x-rays showed 
arthritis in the right knee, with no objective evidence of 
any instability, there is no basis for assignment of a 
separate rating for subluxation or lateral instability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug.  14, 1998).

The Board also notes the Veteran's subjective complaints of 
painful flare-ups.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  
Specifically, the October 2008 VA examiner indicated that the 
Veteran's range of motion was not affected by repetition.  
Therefore, although it has no reason to doubt the Veteran's 
complaints of painful flare-ups, the Board is unable to 
identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Bilateral Bunions of the First Metatarsal

The Veteran's bilateral bunions of the first metatarsal have 
been assigned a 0 percent rating under 38 C.F.R. § 4.71, 
Diagnostic Code 5299-5279 (2009), and is thus rated by 
analogy under Diagnostic Code 5279 for anterior metatarsalgia 
(Morton's disease).  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5279, a maximum 10 percent rating is 
warranted for unilateral or bilateral anterior metatarsalgia.

After review, the Board finds that the Veteran's bilateral 
bunions of the first metatarsal do not warrant an initial 
compensable disability rating.

An April 2002 VA joints examination report reflects a history 
of a painful and sometimes stiff first metatarsal joint of 
each foot.  The Veteran complained of more pain with exercise 
and difficulty walking in bare feet.  Examination revealed no 
deformity or redness of either first metatarsal joint and no 
limitation of motion of the first great toe bilaterally.  The 
diagnosis was of minimal signs of bunions in the first 
metatarsal of the right and left great toes.

A March 2005 VA feet examination report reflects complaints 
of painful bunions.  Examination revealed a somewhat enlarged 
first metatarsophalangeal joint (MPJ) bilaterally with pain 
on palpation of the lateral sesamoid area of both first MPJs.  
Range of motion of the ankle was within normal limits 
bilaterally.  Plantar flexion of the first MPJs was within 
normal limits but dorsiflexion was reduced.  There was no 
discomfort on weightbearing but there was some discomfort in 
the first MPJs on walking, and the Veteran had a tendency to 
roll his feet to the outside, possibly due to the pain in the 
first MPJs.  X-rays showed a slightly decreased joint space 
in the first MPJ of the left foot with a fibular bipartite 
sesamoid and/or possibly fractured sesamoid, and a normal 
joint configuration of the first MPJ of the right foot with 
no bipartite sesamoid.  No arthritis was noted in the 
anterior of the foot.

Given the above, the Board finds that, since the effective 
date of service connection, the Veteran's bilateral bunions 
of the first metatarsal have not been manifested by anterior 
metatarsalgia.  In this regard, the Veteran has been 
diagnosed with bunions involving the great toes, not anterior 
metatarsalgia or Morton's disease, which the Board observes 
usually involves the second and third toes.  Thus, a 
compensable rating is not warranted under Diagnostic Code 
5279.  

The Board has considered alternative Diagnostic Codes to 
determine whether the Veteran's bilateral bunions of the 
first metatarsal warrants a higher rating.  However, the 
Board finds that a higher rating is not warranted under any 
other Diagnostic Code.  

The Board observes that the Veteran's bilateral bunions of 
the first metatarsal can be appropriately evaluated under 
Diagnostic Code 5280 or 5281 involving the hallux or great 
toe.  Under Diagnostic Code 5280, unilateral severe hallux 
valgus equivalent to the amputation of the great toe or 
hallux valgus that has been operated on with resection of the 
metatarsal head warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a.  Although the bunions on the Veteran's great toes 
have been painful and have caused reduced limitation of 
motion, they have not been comparable to having had 
amputation of the great toe or resection of the metatarsal 
head.  Thus, a compensable rating is not warranted under 
Diagnostic Code 5280.  Under Diagnostic Code 5281, unilateral 
severe hallux rigidus is rated as severe hallux valgus.  38 
C.F.R. § 4.71a.  As a compensable rating is not warranted 
under Diagnostic Code 5280, a compensable rating is also not 
warranted under Diagnostic Code 5281.

The Board also notes the Veteran's subjective complaints of 
pain.  The clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.  Despite 
his complaints of pain and findings of reduced dorsiflexion 
of the MPJs, as indicated above, his disability is simply not 
comparable to having had amputation of the great toe or 
resection of the metatarsal head.  Therefore, although it has 
no reason to doubt the Veteran's complaints of painful flare-
ups, the Board is unable to identify any clinical findings 
that would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.

The Veteran's bilateral bunions of the first metatarsal can 
also be evaluated as other foot injuries under Diagnostic 
Code 5284, which provides for a 10 percent rating for 
moderate foot injuries, a 20 percent rating for moderately 
severe foot injuries, and a 30 percent rating for severe foot 
injuries.  38 C.F.R. § 4.71a.  However, as the Veteran's 
disability has been objectively manifested only by limited 
dorsiflexion of the MPJ of the feet, the Board finds that his 
disability is not comparable to moderate foot injuries to 
warrant a compensable rating under Diagnostic Code 5284.

Lastly, although x-ray evidence indicates arthritis in the 
first metatarsophalangeal joint of the left foot, a 
compensable rating is not warranted under Diagnostic Code 
5003 for degenerative arthritis, as that code requires x-ray 
evidence of a group of minor joints.  38 C.F.R. § 4.71a.  As 
only one joint is involved, his disability does not warrant a 
compensable rating under Diagnostic Code 5003.

All Disabilities

In summary, for the reasons and bases expressed above, the 
Board concludes that higher initial disability ratings for 
the Veteran's disabilities are not warranted at any time 
since the effective date of service connection on January 1, 
2001.  Since the preponderance of the evidence is against 
each claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefits sought on appeal are accordingly denied.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether any of the Veteran's disabilities presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that there is 
no evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to any of the Veteran's disabilities.  The VA examiner 
who conducted the esophagus and hiatal hernia, heart, joints, 
respiratory, and scars examinations in March 2005 commented 
that the Veteran's service-connected disabilities have little 
to no effect on his employment.  He first noted that the 
Veteran is a full-time minister.  He then noted that, 
although the Veteran has problems with his knees, the Veteran 
can stand and give a sermon for about 20 minutes.  He also 
noted that the Veteran exhibited no dyspnea and the scars are 
not of any consequence whatsoever.  The examiner observed 
that, although the Veteran's asthma will impair him when he 
has an attack, the Veteran can treat himself and gets along 
very well.  The examiner further noted that the Veteran's 
hypertension does not limit him.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell, 9 Vet. App. at 339; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Total Disability Rating Based on Individual Unemployability

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

In this case, the Veteran has been granted service connection 
for asthma (rated as 30 percent), bursitis of the hips (rated 
as 10 percent), patellofemoral syndrome of the right knee 
(rated as 10 percent), patellofemoral syndrome of the left 
knee (rated as 10 percent), tinnitus (rated as 10 percent), 
hypertensive cardiovascular disease (rated as 10 percent), 
scar status post fracture of the right zygomatic arch (rated 
as 10 percent), bilateral bunions of the first metatarsal 
(rated as 0 percent) and status post fundoplication (rated as 
0 percent), for a combined rating of 60 percent.  Thus, his 
service-connected disabilities do not meet the above 
percentage requirements.  As such, the criteria for a TDIU 
under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).  Therefore, the Board must evaluate whether there 
are circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extra-schedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Id. 

Considering the governing criteria in light of the above, the 
Board finds that overall the record does not establish that 
the criteria for a TDIU are met.  

In a March 2005 VA esophagus and hiatal hernia examination 
report, the examiner commented that the Veteran's service-
connected disabilities have little to no effect on his 
employment.  He first noted that the Veteran is a full-time 
minister.  He then noted that, although the Veteran has 
problems with his knees, the Veteran can stand and give a 
sermon for about 20 minutes.  He also noted that the Veteran 
exhibited no dyspnea and the scars are not of any consequence 
whatsoever.  The examiner observed that, although the 
Veteran's asthma will impair him when he has an attack, the 
Veteran can treat himself and gets along very well.  The 
examiner further noted that the Veteran's hypertension does 
not limit him.  The examiner then opined that the Veteran is 
not unemployable at all.

Given the above, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's service-
connected disabilities are of such severity as to preclude 
his participation in all forms of substantially gainful 
employment, such that referral for extra-schedular 
consideration is warranted.  Accordingly, entitlement to a 
TDIU is denied.

The Board has considered the assertions made by the Veteran 
and on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  To whatever extent the 
Veteran and his representative attempt to establish the 
Veteran's entitlement to a TDIU on the basis of their 
assertions, alone, the Board emphasizes that neither the 
Veteran nor his representative is shown to possess expertise 
in medical or vocational matters to competently render an 
opinion in these areas, and none of these lay assertions is 
supported objectively.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.

Based on the foregoing, the claim for a TDIU must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for radiation exposure is denied.

Service connection for hearing loss is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for arthritis is denied.

Service connection for left shoulder pain is denied.

Service connection for hand pain is denied.

Service connection for wrist pain is denied.

Service connection for low back pain is denied.

Service connection for ankle pain is denied.  

Service connection for stress fractures of the legs is 
denied.

An initial disability rating in excess of 30 percent for 
asthma is denied.

An initial disability rating in excess of 10 percent for a 
scar status post fracture of the right zygomatic arch is 
denied.

An initial disability rating in excess of 10 percent for 
hypertensive cardiovascular disease is denied.

An initial compensable disability rating for status post 
fundoplication is denied.

An initial disability rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.  

An initial disability rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.

An initial compensable disability rating for bilateral 
bunions of the first metatarsal is denied.

A total disability rating based on individual unemployability 
is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


